Opinion.
Chambers, J.,
delivered the opinion of the court:
It is impliedly, if not expressly admitted that the amount of damages found is not excessive, that it was the direct result of the fire which sprung from the negligence and want of care of the railroad hands by whom it was kindled, but it is insisted that the facts did not warrant the application of respondeat superior, since in building the fire the hands acted for their own comfort, and not for that of the superior, or while properly conducting his business.
We rest our conclusion wholly on the following facts testified to by two witnesses: The weather was quite cold, and the hands under the control of a section boss were handling iron tools, and obliged to do so in order to execute their master’s business. In doing this their uniform practice was to kindle fires in order *514thereby the better to do that business. They of course availed themselves of these fires for warming their own persons,-but this was immaterial if such warning was necessary to and promotive of the work which they were employed to do. They had never been seen doing such work without these fires. Their orders were, so one of their own number proves, always to carefully guard the fires. They on the contrary were guilty in the present case of gross negligence in reference to them.
We cannot say the jurors erred in holding their superiors liable.

Affirmed.